Title: Abigail Adams to John Adams, 12 July 1775
From: Adams, Abigail
To: Adams, John


     
      Dearest Friend
      Braintree July 12. 1775
     
     I have met with some abuse and very Ill treatment. I want you for my protector and justifier.
     In this Day of distress for our Boston Friends when every one does what in them lyes to serve them, your Friend Gorge Trott and family moved up to Braintree, went in with her two Brothers and families with her Father, but they not thinking themselves so secure as further in the Country moved away. After they were gone Mr. Church took the house and took a number of borders. Mr. Trott had engaged a house near his Friends but being prevented going quite so soon as he designd, and the great distress people were in for houses, the owner had taken in a family and dissapointed Mr. Trott, nor could he procure a house any where, for the more remote from the sea coast you go the thicker you find the Boston people. After this dissapointment, he had his Goods without unloading brought back to Braintree, and he with all his family were obliged to shelter themselves in your Brothers house till he could seek further. You know, from the situation of my Brothers family it was impossible for them to tarry there, Mrs. Trots circumstances requiring more rooms than one. In this extremity he applied to me to see if I would not accommodate him with the next house, every other spot in Town being full. I sent for Mr. Hayden and handsomely asked him, he said he would try, but he took no pains to procure himself a place. There were several in the other parish which were to be let, but my Gentleman did not chuse to go there. Mr. Trot upon account of his Buisness which is in considerable demand wanted to be here. Mr. Trott, finding there was no hopes of his going out said he would go in with him, provided I would let him have the chamber I improved for a Dairy room and the lower room and chamber over it which Hayden has. I then sent and asked Mr. Hayden to be so kind as to remove his things into the other part of the house and told him he might
      improve the kitchen and back chamber, the bed room and the Dairy room in which he already had a bed. He would not tell me whether he would or not, but said I was turning him out of Door to oblige Boston folks, and he could not be stired up, and if you was at home you would not once ask him to go out, but was more of a Gentleman. (You must know that both his Sons are in the army, not but one Days Work has been done by any of them this Spring.) I as mildly as I could represented the distress of Mr. Trot and the difficulties to which he had been put—that I looked upon it my Duty to do all in my power to Oblige him—and that he Hayden would be much better accommodated than hundreds who were turnd out of Town—and I finally said that Mr. Trott should go in. In this State, Sister Adams got to bed and then there was not a Spot in Brothers house for them to lie down in. I removed my dairy things, and once more requested the old Man to move into the other
      part of the house, but he positively tells me he will not and all the art of Man shall not stir him, even dares me to put any article out of one room into an other. Says Mr. Trot shall not come in—he has got possession and he will keep it. What not have a place to entertain his children in when they come to see him. I now write you an account of the matter, and desire you to write to him and give me orders what course I shall take. I must take Mr. Trott in with me and all his family for the present, till he can look out further or have that house. It would make your heart ake to see what difficulties and distresses the poor Boston people are driven to. Belcher has two families with him. There are 3 in Veses Veasey’s house, 2 in Etters, 2 in Mr. Savils, 2 in Jonathan Bass’es and yet that obstinate Wretch will not remove his few things into the other part of that house, but live there paying no rent upon the distresses of others.
     It would be needless to enumerate all his impudence. Let it suffice to say it moved me so much that I had hard Work to suppress my temper. I want to know whether his things may be removed into the other part of the house, whether he consents or not? Mr. Trott would rejoice to take the whole, but would put up with any thing rather than be a burden to his Friends. I told the old Man I believed I was doing nothing but what I should be justified in. He says well tis a time of war get him out if I can, but cannon Ball shall not move him. If you think you are able to find 3 houses, for 3 such tenents as you have they must abide where they are, tho I own I shall be much mortified if you do not support me.
     I feel too angry to make this any thing further than a Letter of Buisness. I am most sincerely yours,
     
      Abigail Adams
     
    